Citation Nr: 1230592	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease (DJD) of the cervical spine. 

2.  Entitlement to an initial evaluation in excess of 40 percent for left upper extremity neurologic impairment associated with cervical spine disability, effective from May 31, 2007, to August 8, 2011; and in excess of 50 percent from August 8, 2011. 

3.  Entitlement to an initial evaluation in excess of 30 percent for right upper extremity neurologic impairment associated with cervical spine disability effective from May 31, 2007, to August 8, 2011; and in excess of 40 percent from August 8, 2011.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from January 1962 to June 1965 and from February 1993 to March 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 40 percent for a cervical spine disability.  

The Veteran was initially service-connected for his cervical spine disability in a March 1995 rating decision, at which time a 40 percent evaluation was assigned.  An increased evaluation was denied in a September 1998 rating decision.  The Veteran did not appeal either of those rating actions. 

The Veteran then filed a claim for an increased evaluation for his cervical spine disability on May 31, 2007.  An evaluation in excess of 40 percent was again denied in the August 2007 rating decision, the subject of this appeal.  However, in a May 2010 rating decision, service connection was awarded for left upper extremity neurologic impairment associated with his cervical spine disability.  A 20 percent evaluation was assigned, which was later staged to a noncompensable rating effective June 1, 2009.  The Board then took jurisdiction on appeal of the left upper extremity disability evaluation as a component of the cervical spine disability already on appeal. 
Historically, the Board initially denied an increased evaluation for the Veteran's cervical spine disability in August 2010.  However, that decision was vacated on the Board's own initiative in January 2011, at which time the case was remanded to afford the Veteran an opportunity for a hearing before a Veterans Law Judge.  In this regard, the Veteran presented at the RO in White River Junction, Vermont, in May 2011 and testified at a videoconference hearing before the undersigned.  A transcript of that hearing is associated with the claims file. 

In July 2011, these matters were remanded for further development, to include a contemporaneous VA examination.  In the July 2011 remand, the Board referred the issue of reopening service connection for a thoracolumbar spine disorder, to include as secondary to cervical spine disability, as such was raised by the Veteran.  It is unclear whether or not the RO addressed this issue.  Consequently, such issue is referred once again to the RO for appropriate action.

By rating decision in July 2012, the RO increased the left arm disability to 40 percent effective May 31, 2007; and assigned a 50 percent evaluation effective from August 8, 2011.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The staged rating issues therefore remain in appellate status; and the new staged ratings are reflected on the title page.

In the same July 2012 rating decision, the RO also granted a separate 30 percent rating for right upper extremity effective May 31, 2007; and a 40 percent rating effective from August 8, 2011.  As noted above, because this action by the RO in effect resulted in a separate rating for a symptom which was considered part and parcel of the Veteran's service-connected cervical spine disability, this issue is also deemed to be in appellate status.

FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by limitation of motion to 15 degrees or less but not by unfavorable ankylosis of the entire cervical spine; there are no incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during any 12 month period.

2.  The Veteran is left-hand dominant.

3.  From May 31, 2007, the disability picture associated with radiculopathy of the left and right upper extremities most closely approximated moderate incomplete paralysis of the upper radicular group (fifth and sixth cervical); however, the preponderance of the evidence shows that the condition was not productive of severe incomplete paralysis of the upper radicular group.

4.  From August 8, 2011, the disability picture associated with radiculopathy of the left and right upper extremities most closely approximated severe incomplete paralysis of the upper radicular group (fifth and sixth cervical); however, the preponderance of the evidence shows that the condition was not productive of complete paralysis of the upper radicular group.


CONCLUSIONS OF LAW

1.  The criteria for evaluation higher than 40 percent for the cervical spine disability have not been met.  38 U.S.C.A. §§ 1155 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Code (Code) 5237 (2011).

2.  The criteria for an initial evaluation in excess of 40 percent for left upper extremity neurologic impairment associated with cervical spine disability, effective from May 31, 2007 and prior to August 8, 2011, and in excess of 50 percent from August 8, 2011 have not been met.  38 U.S.C.A. §§ 1155 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.124a, Code 8510 (2011).

3.  The criteria for an initial evaluation in excess of 30 percent right upper extremity neurologic impairment associated with cervical spine disability effective from May 31, 2007, and prior to August 8, 2011, and in excess of 40 percent from August 8, 2011 have not been met.  38 U.S.C.A. §§ 1155 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.124a, Code 8510 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000  (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will  seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the issues of higher ratings for the Veteran's service-connected radiculopathy of the upper extremities arise from the appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Regarding the Veteran's increased-compensation claim for his cervical spine, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a June 2007 letter, the Veteran was advised of VA's duties to notify and assist in the development of this claim prior to the initial adjudication.  The letter also explained how VA establishes disability ratings and effective dates.  Such communication also informed him of the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied.  Accordingly, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  Moreover, his statements, to include testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in July 2007, May 2009, and pursuant to the Board remand, in August 2011.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the July 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to associate with the claims file any relevant outstanding VA treatment records from White River Junction VA Medical Center, or any other VA medical facility since April 2010.  Notably, VA medical records from April 2010 to April 2011 have been associated with the claims file; and a review of the Veteran's Virtual VA electronic file shows no additional records that have been uploaded.  The Board also directed the AMC/RO to arrange for the Veteran to undergo an orthopedic examination in order to assess the current severity of his service-connected disabilities.  This was accomplished in August 2011.  

The Board's July 2011 remand also instructed the AMC/RO to readjudicate the claim and furnish a supplemental statement of the case (SSOC) if any claim was denied.  This was accomplished by a July 2012 SSOC.  

For the above reasons, the Board finds that there was substantial compliance with the July 2011 remand directives.  Accordingly, no further remand is necessary as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Given the nature of the present claim for a higher initial ratings with respect to the upper extremities, the Board has considered all evidence of severity since the effective date for the award of service connection for May 2007.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart. 

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

On July 2007 VA examination, the Veteran reported that his neck pain radiates to his mid back, into his shoulders and arms, and sometimes into his legs.  He denied any actual numbness or tingling in the arms or hands.  He indicated that he suffered from weakness, stiffness, and lack of endurance.  He denied any current physical therapy and he had not required surgery.  He also denied using a neck collar or any other assistive devices.  He reported weekly flares.  He also reported that he spent a lot of his time on the road due to his business and would have to pull his work van over actually rest for an hour.  The Veteran indicated that sometimes after work he had to lie down on the couch for the rest of the night when he had a particularly bad flare.  He reported that the flares do affect him 100 percent in that he has to rest and cannot do anything during such episodes.

Upon physical examination, the Veteran ambulated with a normal gait but tended to keep his head in a straight-ahead position with an erect posture.  There was tenderness in the C4, C5, and C6 area and a spasm right around the cervical area was noted into the trapezius muscles.  Range of motion revealed 0 to 10 degrees of forward flexion with pain noted throughout and no additional limitation due to pain with five repetitions; extension was extremely guarded with 0 to 5 degrees- the Veteran complained of severe pain throughout that motion and he could do only three repetitions with no additional limitation due to pain; left lateral flexion and right lateral flexion were 0 to 5 degrees with complaints of severe pain throughout that motion- the Veteran could barely move his head down and was only able to do three repetitions.  There was no additional limitation due to pain on those repetitions; left lateral rotation and right lateral rotation were 0 to 10 degrees with pain throughout and no additional limitation with five repetitions; deep tendon reflexes were 2+ in biceps bilaterally, 2+ in triceps, patella was 2+, and Achilles 2+; grip strength was 5/5 bilaterally; movement of the right arm against resistance was 5/5; left arm was slightly less at 3/5 for strength; bilateral wrist pulses were 2+.  Sensation was intact, but the Veteran stated he had decreased sensation to sharps on the left hand and lower portion of the forearm related to the right side.  X-rays revealed spondylotic degenerative changes; neural foramina narrowing, mild in nature, bilaterally at the C5-6 level, moderate left side and mild right side C3-4 neural foramina.  Cervical spine strain with degenerative disk disease and increased pain with decreased range of motion was diagnosed.

At June 2008 VA physical therapy treatment, the Veteran reported that his cervical traumatic arthritis hurt more when performing overhead motions.  He also said that his shoulder pain wakes him up at night and kept him from getting sufficient sleep. The physical therapist noted that the Veteran had very limited flexion and extension, and assessed bilateral shoulder weakness with decreasing range of motion, especially the right posterior, of gradual onset. Throughout the rest of 2008, the Veteran continued to receive physical therapy treatment for his shoulder, but he did not receive any for his neck.

At the December 2008 RO hearing, the Veteran testified that he still had pain on a daily basis and had to sleep sitting down on a couch to limit his neck motion.  He had been advised by medical personnel at the Walter Reed Medical Center against wearing a neck brace and was told that surgery could result in paralysis.  He stated that the pain radiates down to his right shoulder and occasionally down his non-cervical spine and caused his hands and toes to tingle.  He also described how he was sometimes unable to lift 50 pound boxes at work, which required him to hire someone to assist him.

In May 2009, the Veteran underwent another VA examination.  At that time, he reported sharp and achy pain traveling from the middle of his neck into his back and out both of his arms, with numbness and tingling.  He stated that the pain was there most of the time and was usually precipitated by damp weather, turning, lifting, or long distance driving.  He also reported weakness, stiffness, swelling, and fatigue. The Veteran also mentioned having to increase his dosage of pain medication.  Flare-ups occurred from daily to every three days.  Pain escalated to a 10/10 during such flare-ups, and following their occurrence the Veteran had to stop and rest for 15 to 20 minutes.  Such flare-ups usually occurred after driving more than 45 minutes, as he often did in the course of his employment.  

Objectively, the Veteran walked with a normal gait but tended to keep his head in a straight ahead position and move his shoulder and head together.  He had tenderness at C4, C5, and C6 and spasm in the cervical area into both trapezius muscles.  Light palpation caused much tenderness on the top of his trapezius muscles.  Range of motion was extremely guarded, with forward flexion of 0 to 10 degrees, backward extension of 0 to 5 degrees, right lateral flexion of 0 to 5 degrees, left lateral rotation of 0 to 10 degrees, and right lateral rotation of 0 to 10 degrees.  There was pain with all motion but without any additional functional loss due to such pain.  The VA examiner concluded that the Veteran had a cervical spine strain with degenerative disc disease and increased pain with all ranges of motion.

VA treatment records associated with the claims file dated from April 2010 through August 2011 show occasional treatment for his cervical spine disability.

On August 2011 VA examination, it was noted that the Veteran had tenderness, spasm, and guarding of his cervical spine.  The spasm was noted to cause an abnormal gait.  Range of motion revealed forward flexion to 10 degrees; extension was to 10 degrees; right lateral flexion was to 5 degrees; left lateral flexion was to 10 degrees; right rotation was to 10 degrees; and left rotation was to 10 degrees; the combined range of motion was 55 degrees; right lateral flexion was to 0 degrees after repetitive use and testing; the combined range of motion was then additionally reduced to 35 degrees.  There were no incapacitating episodes during the past 12 months; X-ray findings revealed arthritis.  Physical examination of the Veteran's left and right upper extremities revealed that the Veteran has paralysis of the upper radicular group (fifth and sixth cervicals).  The examiner noted that the Veteran's bilateral upper extremity radiculopathy was severe as there was objective weakness demonstrated.

Cervical spine disability:

At the outset, the current 40 percent rating assigned for the Veteran's cervical spine has been in effect since November 1994 and was assigned according to disability evaluation criteria that are no longer in effect.  A readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved.  38 C.F.R. § 3.951(a).  The Board finds that the Veteran's spine has not improved, and therefore the 40 percent rating is preserved.

The Veteran's service-connected cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Code 5237.  Given that the Veteran has already been assigned a 40 percent rating (maximum based on orthopedic manifestations under the General Rating Formula) for his cervical spine disability, the focus is on whether or not he meets the criteria for a rating in excess of 40 percent.

Under the General Rating Formula, a 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; and a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

Note (5) to the General Rating Formula, which encompasses Code 5242 provides that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the coastal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favourable ankylosis.  38 C.F.R. § 4.71a.

The Veteran's cervical spine disability is also noted to encompass disc disease, as such; he still could also be rated under the criteria for Intervertebral disc syndrome.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), the rating criteria provide that VA shall apply whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243.

Under the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, Code 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  IVDS Formula Note (1).

In short, in order for the Veteran's cervical spine disability to warrant an evaluation in excess of 40 percent, there must be, at minimum, evidence of unfavorable ankylosis of the entire spine, or a showing of IVDS with at least six weeks of incapacitating episodes over the last twelve months.  As noted above, note 5 of the General Formula defines unfavorable ankylosis as a condition in which the entire thoracolumbar spine is fixed in flexion or extension, resulting in certain conditions, such as difficulty walking because of a limited line of vision or difficulty breathing.  Note 5 provides that favorable ankylosis is represented by fixation of a spinal segment in a neutral position (zero degrees).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (32nd ed. 2012).

There is no evidence of ankylosis during the appeal period.  Ankylosis has not been reported on any of the Veteran's VA examinations.  Indeed, while painful and limited range of motion is shown, there is no evidence that the Veteran's cervical spine is a fixed flexed or extended position.  Furthermore, while cervical disc disease is shown, the record fails to demonstrate any incapacitating episodes. Indeed, VA treatment records do not show that the Veteran has ever been prescribed bed rest.  While he has experienced pain causing difficult movement and limited range of motion, and while he had to lie down and rest after work on some occasions, treatment has not been noted to include physician prescribed bed rest, and the Veteran has not reported otherwise.  Therefore, he is not entitled to a rating in excess of 40 percent under the IVDS Formula.

In sum, the preponderance of the evidence is against an increased rating on the basis of ankylosis of the entire spine or IVDS.  38 C.F.R. § 4.71a, Codes 5235-5237 (General Formula), 5243 (IVDS Formula).

The Board finds that the symptoms of the Veteran's cervical spine disability do not appear to have varied significantly during the appeal period, and that staged ratings are not indicated.

Schedular initial evaluation of radiculopathy of the bilateral upper extremities

As discussed above, the Court in Fenderson discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Based on a review of all of the lay and medical evidence of record discussed above, the Board finds that the Veteran's disability levels for his bilateral upper extremity radiculopathy are no more than "moderate" in severity prior to August 8, 2011, and no more than "severe" from August 8, 2011.  

The Veteran's service-connected radiculopathy of the right upper extremity (RUE) and left upper extremity (LUE) have been rated under the criteria of 38 C.F.R. § 4.124a, Code 8510 (peripheral disease of upper radicular group (fifth and sixth cervical)).

The rating schedule distinguishes between the major (dominant) and minor (non-dominant) extremity.  Medical records show the Veteran to be left-handed, so the LUE is rated under the criteria for major extremity.

Under Diagnostic Code 8510, mild incomplete paralysis warrants a rating of 20 percent for either extremity (major or minor).  Moderate incomplete paralysis warrants a rating of 30 percent for the minor extremity and 40 percent for the major extremity.  Severe incomplete paralysis warrants a rating of 40 percent for the minor extremity and 50 percent for the major extremity.  Complete paralysis of upper radicular group (fifth and sixth cervical) warrants a rating of 60 percent for the minor extremity and 70 percent for the major extremity.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

For reference, "complete paralysis" of the upper radicular group (fifth and sixth cervicals) is specifically defined as all shoulder and elbow movements lost or severely affected but hand and wrist movements not affected.  Complete paralysis of the middle radicular group is defined as adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  Complete paralysis of the lower radicular group is defined as paralysis of all intrinsic muscles of hand and some or all flexors of wrist and fingers (substantial loss of use of hand).  See 38 C.F.R. § 4.124a, Codes 8510, 8511 and 8512. 

A note to 38 C.F.R. § 4.124 states that "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  The ratings for the bilateral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Left upper extremity-initial 40 percent rating effective from May 31, 2007, to August 8, 2011; right upper extremity- initial 30 percent rating effective from May 31, 2007 to August 8, 2011

The Board finds that from May 31, 2007, to August 8, 2011, the record does not support an initial rating in excess of 40 percent for the Veteran's left arm radiculopathy or an initial rating in excess of 30 percent for the right arm radiculopathy, as the medical evidence shows no more than moderate incomplete neuropathy.  Indeed, as noted above, VA treatment records and subsequent examinations document the Veteran's complaints of numbness and tingling along with radiating pain from his cervical spine to his shoulders and all the way down his arms.  However, physical examinations essentially revealed moderate neurological impairment of both upper extremities.  For example, reflexes were normal on examination in July 2007, and the Veteran had full grip strength at that time.  Sensation was objectively intact.  

Left upper extremity-initial 50 percent rating effective from August 8, 2011; Right upper extremity- initial 40 percent rating effective from August 8, 2011

As the August 8, 2011 examiner described the severity of the Veteran's bilateral radiculopathy of the upper extremities as "severe," a 50 percent rating is warranted for the Veteran's left upper arm extremity as of that date (as noted, the Veteran is left-hand dominant, as documented by the evidence of record), and a 40 percent rating is warranted for the Veteran's right upper arm extremity as of that date.  Given that the Veteran's bilateral upper extremity radiculopathy has not manifested as complete (i.e., all shoulder and elbow movements lost or severely affected, etc.), increased ratings to 70 percent (left arm) and 60 percent (right arm) are not warranted.

Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected cervical spine disability and associated neuropathy, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

TDIU

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service connected disabilities have rendered him unemployable.  Indeed, the record shows that the Veteran is self-employed on a full-time basis.  As such, Rice is inapplicable to this case.


ORDER

Entitlement to an evaluation in excess of 40 percent for degenerative joint disease (DJD) of the cervical spine is denied.

Entitlement to an initial evaluation in excess of 40 percent for left upper extremity neurologic impairment associated with cervical spine disability, effective from May 31, 2007, to August 8, 2011, and in excess of 50 percent from August 8, 2011 is denied.

Entitlement to an initial evaluation in excess of 30 percent for right upper extremity neurologic impairment associated with cervical spine disability effective from May 31, 2007, to August 8, 2011; and in excess of 40 percent from August 8, 2011 is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


